Case 1:19-gj-00048-BAH Document 1-17 Filed 07/26/19 Page 1 of 24




           EXHIBIT P
    J
        Case 1:19-gj-00048-BAH Document 1-17 Filed 07/26/19 Page 2 of 24 S&:Al:::   1,p,'(.
                                                               UALDDt..
                                                    C tf ~ 1 s T o F F<::..,es. o AlJ 3/S/71-
                                                    Nor :S~Vcf> U/76AI
                                                    Co u /V .st-'- - vtt~
                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA




        IN RE REPORT AND RECO~iIBNDA- :
        TION OF JUNE 5, 1972 GRAND
        JURY CONCERNING TRANSMISSION:              Misc. No.
        OF EVIDENCE TO THE HOUSE OF
        REPRESENTATIVES



                        MEMORANDUM FOR THE UNITED STATES
                          ON BEHALF OF THE GRAND JURY


                On March 1, 1974, the June 5, 1972 Grand Jury returned

        an indictment charging seven persons with various criminal

        offenses in the so-called Watergate affair.             United States v.

        Mitchel ~ , et al., Crim. No. 74-110.         At the same time the

        Grand Jury submitted to the Court, under seal, a Report and

        Recommendation that stated that it had heard evidence relating

        to the impeachment inquiry currently being conducted by the

        Committee on the Judiciary of the House of Representatives,

        and that it had concluded that it should presently defer to

        the House and allow the House to determine what action may be

        warranted by this evidence at this time.            The Grand Jury then

        recommended strongly and unanimously that the evidence re-

        ferred to, and contemporaneously submitted to the Court,
I       should be transmitted forthwith to the House Judiciary Com-
i
I
!
        mittee, with the further recommendation that the Committee

        be informed of the Grand Jury's belief that the evidence
        should be utilized with due regard for avoiding any unneces-

        sary interference with the Court's ability to conduct fair
        triJls of persons under indictment.
            I


            I Counsel for certain defendants in the case of United
        States v. Mitchell, et al. have sought to challenge the




                 . }, \. ·,··,                                .,

          FOIA # 5°8'707 & 58708 (URTS 16380) Dodd: 70105888 Page 195
___                  ..•··· - ---···-
  ,_,....,,:,,-"'; - •                  ... ---····-....-,...-   ......-- - . . -~   , ;_ _




                          Case 1:19-gj-00048-BAH Document 1-17 Filed 07/26/19 Page 3 of 24
                                                                                              .




                           Court's power to honor the Grand Jury's recommendation.                                                     As
                           counsel for the United States and the Grand Jury, we submit
                           this memorandum in support of that recommendation.                                                     We shall
                                        !
                           show/ that regular grand juries of the federal courts have
                                        I
                           inh~rent power to make reports and recommendations of this
                           type, that the Court has the right to honor the recorranenda-
                           tion in the present matter, and that it is clearly in the
                           overall public interest to do so.                                                      Counsel for defendants in
                           United States v. Mitchell, et al. have not demonstrated such
                           a compelling interest in these present proceedings to warrant
                           acceding to their request for suppression of the Grand Jury's
                           report and disregard of its recommendation.

                                                                        I.           THE ROLE OF THE GRAND JURY

                                                                                                            . ,
                                            As this Court and the Court of Appeals recognized in
                           enforcing the Grand Jury's subpoena for Presidential tapes
                           and documents, the grand jury is a unique institution in our
                           constitutional system, with great responsibilities and com-
                           mensurate powers, even in matters directly affecting the
                           President.                                 In assessing the right of the Grand Jury in the
                           Watergate investigation to make a report to the Court in
                           addition to the indictment it has returned, it is important
                           to bear in mind that the grand jury's "constitutional prerog-
                           atives are rooted in long centuries of Anglo-American history"
                           and that the grand jury holds a "high place • • • as an
                           instrument of justice."                                                Branzburg v. Hayes, 408 U.S. 665,
                           687 (1972} •

                                            The grand jury owes its fundamental role in the criminal
                            justice process to its adoption by the Fifth Amendment as the
                           basic mechanism for determining whether to charge a person
                           with a serious federal crime.                                                Even though it is generally



                                                                                                    - 2 -




                             . FOIA # 58707 & 58708 (URTS 16380) Docld : 70105888. Page:i9~:·:._-
                           ------·-----·
Case 1:19-gj-00048-BAH Document 1-17 Filed 07/26/19 Page 4 of 24
                                                  -,••ii'




considered an adjunct of the Judicial Branch, the grand jury's
constitutional status gives it an independence -- with authority
derived from the people -- similar to its traditional role at
common law. Thus, the grand jury can act on its own initiative,
                                       1/
without submissions from the prosecutor,- and "it may make
presentments of its own knowledge without any instruction or
                          2/
authority from the court."- As the Supreme Court held in re-
versing the dismissal of an indictment that had been returned
by a second grand jury without securing prior leave of court,
"the power and duty of the grand jury to investigate is orig-
inal and complete • • • and is not therefore dependent for its
                                                                3/
exertion upon the approval or disapproval of the court • • • • "-
     The grand jury, composed of laymen randomly selected,
serves as the "conscience of the community."                It may elect not
to charge a crime, even if probable cause has been demonstrated,
and this decision is "not subject to review by any other body";
of course,its "sweeping powers" over the terms of any charges
it does return "entail very strict limitation upon the power
of the prosecutor or court to change the indictment found by
the jurors."    Gaither v. United States, 413 F.2d 1061, 1066
(D.C. Cir. 1969).


     1/ See generally Hale v. Henkel, 201 U.S. 43, 59-66 (1906).
Unitea States v. Cox, 3IT"'F.2d 167, 186-189 (5th Cir.) (Wisdom,
J., concurring), cert. denied, 381 U.S. 935 (1965).
     2( In re April 1956 Term Grand Jury, 239 F.2d 263, 268
(7th Cir. 1956). See also, In re nr;o Industries, Inc., 300
F. Supp. 532, 533 (N.D. Calif.), aff don opinion below, 418
F.2d 500 (9th Cir. 1969), cert. denied, 397 U.S. 937 (1970).

     3/ United States v. Thom~son, 251 U.S . 407, 413 (1920) .
Despite its "supervisory power over the grand jurors, the court
"cannot limit them in their legitimate investigation of alleged
violations of law." Application of Texas Co., 27 F . Supp. 847,
850 (E.D. Ill. 1939). Accord, Blair v. United States, 250 U.S.
273, 282 (1919); Bursey v . United States, 466 F.2d 1059, 1071,
1075 (9th Cir. 1972)



                                  -   3 -




                                                                               rr· -,


· .\FOIA # 58707 & 58708 (URTS 16380) Docld : 70105888 Page 197
~-....-..--•3. . .   ~   -......--.-- . -•.. .-.. ·-wwc-..,.,.•...-.__. . .. .. -   . - - . ......
                           Case 1:19-gj-00048-BAH Document 1-17 Filed 07/26/19 Page 5 of 24




                                            One of the important collateral consequences of the grand

                           jury's independence is its right to insist that the prosecuting
                                                                                                                                4/
                           attorney prepare the charges it believes are warranted.-                                                  Chief

                           Judg~ Fee, in his exhaustive and frequently quoted discussion
                                        I
                           of the grand jury, summarized the independence of the grand

                           jury in these words:

                                                            Unquestionably, the grand jury are under
                                                            no necessity to follow the orders of the
                                                            prosecutor. They can present an indict-
                                                            ment whether he will or no. Indeed, they
                                                            may make a presentment contrary to the
                                                            direct orders of a judge, the prosecutor
                                                            for the King or the Chief Executive. 5/

                                            Because of this independent status, a grand jury is even

                           entitled to return, in open court, a draft indictment the

                           United States Attorney refuses to sign.                                           In short, the grand

                           jury has the right to report to the court its decision about

                           what is proper· and to do so publicly, at least in the absence
                                                                                        6/
                           of the likelihood of irreparable injury to innocent persons.-



                                !/ The leading case in this area is United States v. Cox,
                           342 F.2d 167 (5th Cir.), cert. denied, 381 U.S. 935 (1965),--
                           where four of seven judges of the court of appeals en bane held
                           that the court can order the United States Attorneyto~ist
                           the grand jury by drafting "forms of indictment in accordance
                           with its desires" (342 F.2d at 181, 182), but a different 4-3
                           combination ruled that the prosecutor cannot be compelled to
                           give the concurrence of the Executive Branch, which they con-
                           cluded is necessary to initiate an actual prosecution (342 F.2d
                           at 171-172, 182).
                                The District of Columbia Circuit recognized the same prin-
       i                   ciple in Gaither v . United States, supra, 413 F.2d at 1069.
                           Chief Judge Roszel Thomsen of the District of Maryland also
       j                   reached this conclusion in his thorough opinion. See In re
                           Presentment of Special Grand Jury, January 1969, 315 F. Supp .
       1                   662, 674 (1970).
                               5/ United States v. Smyth, 104 F. Supp. 283, 294 (N.D.
                          Calif7 1952) (footnotes omitted}; In re Miller, 17 Fed. Cas.
                          (No. 9,552) (C.C.D. Ind. 1878).

                                6/ See Rule 6(f), Federal Rules of Criminal Procedure :
                           "The 1ndictment shall be returned by the grand jury to a judge
                           in open court." Under Rule 6(e), the court has power to direct
                           that an indictment "shall be kept secret until the defendant is
                           in custody." The rules do not provide any other grounds for
                           sealing the proposed charge .
                           (Footnote continued on next page)



                                                                                                     - 4 -




                                                                                                                      . .•. ;



                               . FOIA # 58707 & 58708 {URTS 16380) Docld: 70105888-Page:i98- :., ·
...:..;.;   --•-.---·,·   ···•--- -- -- - - ~                   -----------'         -            ----------- -
                                      Case 1:19-gj-00048-BAH Document 1-17 Filed 07/26/19 Page 6 of 24




                                                    II.   THE GRAND JURY'S POWER TO
                                                                 RETURN A REPORT


                                          The foregoing discussion suggests one source of the grand
                                    jury's power to submit a report that does not constitute a
                                    formal indictment because, for example, the prosecuting attorney
                                    refuses to sign it and give it prosecutive effect.
                                          The Court of Appeals for this Circuit in its decisive
                                    ruling on grand jury procedure-has expressly recognized the
                                    power of a federal grand jury to make a "presentment 11 that does
                                    not constitute an indictment:
                                                Even today the grand jury may investi-
                                                gate, call witnesses and make a present-
                                                ment charging a crime. However, the
                                                presentment, even if otherwise an ade-
                                                quate charge, cannot serve as an indict-
                                                ment and hence initiate a prosecution
                                                under the Federal Rules [of Criminal
                                                Procedure] until approved by a United
                                                States Attorney. Gaither v. United
                                                States, 413 F.2d 1061, l069 n.19 (1969)
                                                (emphasis added).
                                    Thus, there is no reason for concluding that a federal grand
                                    jury is limited, as counsel for defendants Haldeman and
                                    Ehrlichman in United States v. Mitchell et al. contend, to · the
                                    options either to "indict or ignore."
                                          The weight of modern authorities, moreover, shows that
                                    federal grand juries have the power to formulate and submit
                                    other kinds of reports as well, even if the grand jury is not
                                    proposing the indictment of any particular individual.


                                     (continuation of footnote 6)
                                         See generally, In re Presentment of Special Grand Jury,
                                    January 1969, su~ra, 315 F. Supp. at 667, 676-677, where a
                                    circuit judge initially ordered Judge Thomsen to consider these
                                    novel questions in camera but after review of the legal issues,
                                    Judge Thomsen ruled, r e lying on United States v. Cox, supra,
                                    that the proposed indictment is to be returned in open court.




                                                                     - 5 -




                                                                                                             ,...   ....

                                    · ;,J OIA # 58707 & 58708 (URTS 16380) Docld: 70105888 Page 199
     Case 1:19-gj-00048-BAH Document 1-17 Filed 07/26/19 Page 7 of 24
                            .. ,.




           As Judge Thomsen of the District Court for the District
     of Maryland recently concluded:
                        The common law powers of a grand jury
                     clearly include the power to make present-
                     ments, sometimes called reports, calling
                     attention to certain actions of public
                     officials, whether or not they amounted
                     to a crime. 7/
     That common law power to submit reports is preserved by the
     grand jury's constitutional status.            The Supreme Court's land-
     mark decision on the attributes of the grand jury, Hale v.
     Henkel, supra, specifically refers to the source of this power:
                     Indeed, the oath administered to the fore-
                     man, which has come down to us from the
                     most ancient times, and is found in
                     Shaftesbury's Trial, 8 How. St. Tr. 769,
                     indicates that the grand jury was compe-
                     tent to act solely on its own volition.
                     This oath was that "you shall diligently
                     inquire and true ~resentments make of all
                     such matters, articles, and things as
                     shall be given you in charge, as of all
                     other matters, articles, and things as
                     shall come to your own knowledge touching
                     this present service," etc. 201 U.S. at
                     60. (emphasis added) 8/
     Thus Judge Brown observed, without challenge from the other
     judges sitting on the          ~   bane Fifth Circuit in Cox, supra:-
                            '·.



          7/ In re Presentment of Special Grand Jury, January 1969,
     supra, 315 F. Supp. at 675. See generally, Kuh, The Grand Jur
     "Presentment": Foul Blow or Fair Pla ?, 55 Colum . L. Rev. llO
           ; Note, Te Grand Jur as an Investi ator Bod, 74 Harv.
                                                                             1
!
     L. Rev. 590 (1    , w ic discuss t e origins o t e grand
~I   jury's common law power to make reports.
          8/ After the dismissal of Special Prosecutor Cox, this
     Court-promptly summoned the Watergate Grand JUry and the
     Additional August 1973 Grand Jury, which had been specially
     empanelled at the Special Prosecutor's ·r equest, and in open
     court instructed them "to fully and strictly adhere" to the
     traditional oath they had taken. The Court quoted the oath in
     full, including the pledge to make "true presentment" of all
     offenses and not to leave "anyone unpresented from fear, favor,
     affection, reward, or hope of reward." See Statement of Chief
     Judge Sirica to Members of Grand Juries, October 23, 1973.




                                          -   6 -




                                                                                 ~-- . "I

              . ·1, \ \ '
       FOIA # 58707 & 58708 {URTS 16380) Docld: 70105888 Page 200
.• -· ----.....·= ...... _ _ _,,_,_.... . -· ·~

  Case 1:19-gj-00048-BAH Document 1-17 Filed 07/26/19 Page 8 of 24
                                                                  ... ..
                                                                       ~




                          To me the thing seems this si~ple:
                          the Grand Jury is charged to report.
                          It determines what it is to report.
                          It determines the form in which it
                          reports. 9/

              The Fifth Circuit recently confronted this issue again,
  and while it found it unnecessary to pass squarely on the mat-

  ter, the court cited and discussed the "persuasive authority

  and considerable historical data to support a holding that

  federal grand juries have authority to issue reports which do

  not indict for crime, in addition to their authority to indict

  and to return a no true bill."                          In re Grand Jury Proceedings,

  479 F.2d 458, 460 (5th Cir. 1973).

              It is true, of course, that on a few occasions some

  questio~s have been raised about the existence and scope of
    i     I                            10;
  this power of the federal grand jury.- The federal case

  generally cited against this power is Judge Weinfeld's opinion

  in Application of United Electrical Radio & Machine Workers, 111
                                                    11/
  F. Supp. 858 (S.D.N.Y. 1953).-                          That case involved unusual



       .-9/ 342
  of' Rives,
                F.2d at 184. see also 342 F.2d at 180 (opinion
                . & Bell, JJ.), and 342 F.2d at 189 (opinion of
             Gewin
  Wisdom, J.):   "No one questions the jury's plenary power to in-
  quire, to summon witnesses, and to present either findings and
  a report or an accusation in open court by presentment."

      10/ Such doubts are expressed in Orfield, The Federal Grand
  ~-,-22 F.R.D. 343, 402, 446-447 (1959) and Senate Report 91-617,
  9Tst Cong., 1st Sess. at 47 (1970), on the Organized Crime Con-
  trol Act of 1970.

      11/ Counsel for defendants Haldeman and Ehrlichman also
  citethe decision in Poston v. Washington, Alexandria & Mt.
  Vernon R.R., 36 App. D.C. 359 (1911), as establishing that,
  "according to the law and practice in the District of Columbia"
  a regular federal grand jury "has no power other than to indict
  or ignore." That case establishes no such rule, however. What
  was at issue there was the question whether the railroad company,
  in an action against it for allegedly causing a state grand jury
  of the Alexandria county circuit court to issue a libelous re-
  port, could defend on the ground the report was covered by a
  privilege for judicial immunity. The court of appeals held that
  the report was not covered by a judicial privilege because it
  was not a kind of presentment permitted by "the practice in the
  State of Virginia." 36 App. D. C. at 369.




                                                  - 7 -




       FOIA # 58767 & 58708 {URTS 16380) Docld: 70105888 Page 201
                            _--:---,---,-,~   ............- -
                                                            · · -- ··; ..;·,_;,
                                                                            - ·-=.~- ~   .:. -:· c- -        . -··· - - - •··-- - ·• ..... - - - -- ··-   ··-   -

        Case 1:19-gj-00048-BAH Document 1-17 Filed 07/26/19 Page 9 of 24
                                                                                                    ......   ·-.,




        facts -- a grand jury's recommendations to the National Labor
        Relations Board about the sufficiency of the "non-communist"
        party membership affidavits submitted to the Board.                                                                            The twin
        grounds for decision were that those recommendations over-
        stepped the "judicial function" under the separation of powers
        and violated the obligation of secrecy imposed by Rule 6(e).
        111 F. Supp. at 863-866.                   Both reasons are circular.                                                            The grand
        jury derives its authority from the people under the Consti-
        tution, and as an institution has always exercised the function
        of making recommendations on matters of public concern.                                                                                  In
        addition, there is no reason to believe that Rule 6(e) was
        intended to cut off an historically proper function of the
        grand jury.    For these reasons and others, later federal
        decisions discussed in this memorandum have refused to follow
        Judge Weinfeld's decision there.
              No~ is there any reason to infer that Congress has
        stripped regular federal grand juries of their historic
        although infrequently exercised -- power to submit reports •
        .The .argument to this effect is based on the enactment in the
        Organized Crime Control Act of 1970 of explicit procedures by
        which a newly created institution -- a "special grand jury" --
        can prepare and file a report dealing with public corruption
        or organized crime conditions.                                 See 18                u.s.c.                    §3333.            The
        Senate report on that bill, s. Rep. 91-617, supra, p. 47, did
i       take note of Judge Weinfeld's decision and conclude that
        explicit statutory authority would be necessary to confer such
        power; the Committee was apparently unaware, however, of the
        intervening decisionslike In re Petition for Disclosure of
        Evidence Before October 1959 Grand Jury, 184 F. supp . 38 (E.D.
        Va. 1960), and United States v. Cox, supra, 342 F . 2d 167,
        which uphold such power.                  Certainly there is not a word in the



                                                      -      8 -


    \

                                                                                                                                                                    •• """'l


        · -.FOIA # 58707 & 58708 (URTS 16380) Docld : 70105888 Page 202
Case 1:19-gj-00048-BAH Document 1-17 Filed 07/26/19 Page 10 of 24




legislative history of the 1970 Act suggesting that Congress
intended to restrict the power of regular grand juries if, as
we contend and as later cases have held, Judge Weinfeld's
                        12/
deci~ion was wrong.-
     ,
     { With the exception of that decision, federal decisions
reflect a number of different types of grand jury reports that
have been found permissible.          One type is the draft indict-
ment, or "presentment", that accuses named individuals of
criminal misbehavior but does not actually constitute a valid
indictment in the face of the prosecuting attorney's refusal
          .     13/
to sign i t . - A second is a report analyzing local conditions
                                                                           14/
and making recommendations about law enforcement policy.-
Third, and most pertinently here, is a report that discloses
to the court that the grand jury has heard evidence that it
believes is material to legal proceedings within the juris-
diction of another .agency and recommends that the court exer-
cise its inherent power, as codified in Rule 6(e), to submit
                                                   15/
the evidence to the appropriate officials.-




     12/ Indeed, Judge Weinfeld himself recognized that in the
sixteen years prior to his 1953 decision, regular federal grand
juries in the Southern District of New York had filed at least
fourteen reports "without challenge." Application of United
Electrical, Radio & Machine Workers, supra, l l l F. Supp. at 869.
     13/ See~-~·, United States v. ~ , suora, 342 F.2d 167;
In re Presentment of Special Grand Jury, January 1969, 315 F.
Supp. 662.
         14/   See e.~., In re Grand Jury Proceedings, supra, 479
F. 2d :B"8.

     15/ See, e.~., In re Petition for Disclosure of Evidence
BeforeOctober T9~9 Grand Jury, 184 F. Supp. 38, 40 (E.D. Va .
1960).




                                 -   9 -




  _FOIA # 58707 & 58708 (URTS 16380) Docld: 70105888,Page   103'. :..-_·
Case 1:19-gj-00048-BAH Document 1-17 Filed 07/26/19 Page 11 of 24




                    III.   THIS COURT SHOULD HONOR THE
                           RECOMMENDATION OF THE GRAND
                                      JURY

      Even though the grand jury is empanelled by the court,
relies on the coercive process of the court, and submits its
                                    16/
indictments or reports to the court,- the grand jury's
independent constitutional status necessarily implies that the
court cannot generally superintend the grand jury in the exer-
cise of its lawful discretion or refuse to give full credit to
             17/
its decision.-
      Speaking of the "stubborn tenacity" of the grand jury
                                                              18/
that has developed to complement the independence of the judge-,-
Chief Judge Fee explained:
         I
         I        While the court may exercise an in-
         !     fluence over the proceedings, ·there is
               neither a method whereby an indictment
               by a grand jury can be peremptorily ~e-
               quired, nor, on the other hand, is there
               any method of preventing the presentment
               of an indictment except by summary dis-
               charge. 19/
      Once the grand jury has submitted a report or presentment
to the court, as here, the court does have the power to expunge
it, in whole or in part, to the extent it is found illegal or
                     20/
unwarranted.- But under the standards that have been developed,
there is no justification for rejecting the Report and Recom-
mendation of the Grand Jury in the present case.


     16/ See generally, Rul~ 6, Federal Rules of Criminal Pro-
cedure, 18 u.s.c. §§ 3321, 3331-3334.
     17/ See, e.~., Ex parte United States, 287 U.S. 241, 249
(19321; In re Texas Co., 201 F.2d 177, 180 (D.C. Cir.), cert.
denied, 344 U.S. 904 (l952).
      18/      United States v. Smyth, supra, 104 F. Supp. at 293.
      19/      Id. at 292 (footnote omitted).
      20/      See generally, Orfield, supra, 22 F.R.D. at 446-447.



                                     - 10 -




                                                                      ,.-   ..,
                                                                            .

         . _;; ~:
  FOIA # 58707 & 58708 (URTS 16380) Docld: 70105888 Page 204
                            ------··•----.-                    ------ ___   . .,   ···-- -
Case 1:19-gj-00048-BAH Document 1-17 Filed 07/26/19 Page 12 of 24




      Judge Thomsen recently formulated the proper inquiry the
court should make when confronted with the question of possible
suppression of a grand jury report:
               The Court is the agency which must weigh
            in each case the various interests involved,
            including the right of the public to know
            and the rights of the persons mentioned in
            the presentment, whether they are charged
            or not. The Court should regulate the
            amount of disclosure, to be sure that it is
            no greater than is required by the public
            "interest in knowing~ when weighed against
            the rights of the persons mentioned in the
            presentment. In re Presentment of Special
            Grand Jury, January 1969, supra, 315 F. Supp.
            at 678.
In that case a federal grand jury in Baltimore had been in-
vestigating possible corruption in connection with federal
construction contracts, and returned a number of indictments.
The grand jury foreman then appeared in open court to read a
"presentment" that described the course of the extensive in-
vestigation; the presentment also stated ·that the grand jury
was prepared to return further indictments against additional
defendants, that the United States Attorney was prepared to ·
concur in signing the indictments,but had been directed by the
Attorney General not to do so.          The foreman delivered the pro-
posed indictments to the court under seal.              The court solicited
the views of the Department of Justice and specially appointed
amicus curiae on whether the "presentment" should be kept
secret.    In the interim, several persons claiming they believed
they were named in the proposed indictments appeared anonymously
through counsel and moved for suppression and expungement of
the "presentment" and the proposed indictments.               After con-
sidering all the positions, the court concluded:
                It is not necessary in this case to
            attempt to lay down a rule which should
            apply in all situations. Each case should
            be decided on its own facts and circum-
            stances. Here, there has been much dis-
            cussion and disclosure in the communica-
            tions media, some true, and some not true,


                                  - 11 -


                                                                                       ,......   ...,

· .:,.FOIA # 58707 & 58708 (URTS 16380) Docld : 70105888 Page 205
                                                         ··- ·-
                                                           .... .......
                                                                  '-•-     .
                                                                         • •'   •~-~   ·~•""'-..:.--.


             Case 1:19-gj-00048-BAH Document 1-17 Filed 07/26/19..,. Page 13 of 24
                               .....
                               -       ,,




                          particularly during the last few days.
                          The people who have been investigated
                          have been disclosed, and there have been
                          rumors in the press naming persons who
                          it does not appear have even been inves-
                          tigated. Under these circumstances, the
                  j
                          Court concludes that the substance of
                          the charges in the indictment should be
                          disclosed, omitting certain portions as
                  !       to which the Court, in the exercise of
                          its discretion, concludes that the pub-
                          lic interest in disclosure is outweighed
                          by the private prejudice to the persons
                          involved, none of whom are charged with
                          any crime in the proposed indictment.
                          315 F. Supp. at 678-679.
                      The court thereupon filed a summary of the proposed indict-
             ment ("presentment"}, including the names of the proposed
             defendants and the allegations against them, and also including
             the names of the federal officials (Sen. Russell Long, Rep. Hale
             Boggs, and the Architect of the Capitol} who were the intended
             bribe recipients but who were not charged with actually receiving
             any money.
                  • In the present -case, the test points inevi,t.ably toward
             honoring the grand jury's recommendation.                            The Report and
             Recommendation deals exclusively with evidence concerning the
             President, not any of the defendants in United States v.
             Mitchell, et al..              Furthermore, the identities of the other
             people investigated have been discussed at length in the course
             of public proceedings before the United States Senate and else-
             where.      To the extent that any defendants in criminal proceed-
    j        ings are involved indirectly, they are already the subject of
    I
    l        the Grand Jury's formal accusation and will have an opportunity
    ''
             to litigate their guilt or innocence on the charges at the
             trial of the pending indictment.
                      The "public interest" in granting the Grand Jury's
             recommendation is paramount here.                     After receiving a great
             volume of evidence concerning the President of the United States,
             the Grand Jury has decided at this time to defer to the House



                                                     - 12 -

I        :



                                                                                                        . ;,',   :



               . FOIA # 58707 & 58708 {URTS 16380) Docld: 70105888-Page:~66' ;.,
Case 1:19-gj-00048-BAH Document 1-17 Filed 07/26/19 Page 14 of 24




of Representatives and has recommended that this material be
furnished to the House in order that it may discharge its
primary responsibility under the Constitution on this question
of the gravest national concern.
        The very recent decision of the Fifth Circuit in In re
Grand Jury Proceedings, 479 F.2d 458 (1973), also supports the
Grand Jury's action here.        In that case a federal grand jury
had investigated the circumstances surrounding dismissal of
state narcotics charges because of the possibility that there
was a conspiracy to discredit a federal agent who had testified
in the case and had . given testimony before the grand jury that
led to several indictments.        The grand jury found no criminal
viqlations, but filed a report commenting on the extent of -the
          I
   [      :
local narcotics problem, urging the local district attorney to
. prepare his case and his witnesses better, and criticizing the
state ~judge for prematurely dismissing the case.           The district
court had acoepted the grand jury's request that the report be
filed as -a public record.       Upon the denial of the state judge's
motion t4t expunge the report, the court of appeals reversed in
part.    After citing the persuasive authority for the grand
jury's power to file reports and after noting some of the
factors that the courts have traditionally considered in
deciding whether to expunge some or all of a grand jury report,
the appellate court ordered deleted those portions of the report
that referred specifically to local officials because, under
the circumstances, that criticism served no legitimate federal
interest.     Among the factors listed as pertinent to the
decision of any court faced with this question were:                whether
the report describes general community conditions or identi-
fiable individuals; whether the individuals are public officials
or only private citizens; whether the public interest in the



                                 - 13 -




  FOIA # 5-87b7 & 58708 (URTS 16380) Docld : 70165888 Page 207
•··-··--·---··-·--~----- -------· ..:~: .- :-·-- '. -=---------··. ._. . ._.__.·-
       Case 1:19-gj-00048-BAH Document 1-17 Filed 07/26/19 Page 15 of 24
                                                                                                     --------- ·-~
                                                                                                                 --~·--
                                                                                    .   ,,.,




       contents of the report outweighs any harm to named individuals;
       whether the conduct described is indictable; and whether there
        are other remedies available to the persons involved.                                             479 F.2d
        at 460 n.2.            Here, of course, the Report and Recommendation,
        together with the underlying material, focus on the President,
        and are designed to enable the House ~o conduct a full and
        fair inquiry.             Other persons are involved only indirectly.
       Those persons who are not under indictment. have already been
        the subject of considerable public testimony and will no doubt
       be involved in further testimony, quite apart from the Grand
       Jury's Report and Recommendation.                             And those persons who are
       under indictment have a clear remedy open to challenge any
        incidental references to them -- in their trials.
                Finally, similar issues arose in a rel?tte-d context when a
        federal grand jury in the Eastern District of Virginia submitted
       an ora~ and a written statement to .the court. recommending that
        the court transmit to city and state officials some of the
                                                                    21/
       evidence the grand jury had heard.- Sparked by that recommenda-
        tion, 7_the .. state Attorney General and the .local district attorney"
        applied for disclosure of the evidence.                                 The United States
       opposed the release of the evidence until related indictments
        returned by the grand jury could be tried.                                             Chief Judge Bryan
        termed the grand jury's suggestion of referral of the evidence
        to local authorities "wholly proper, .. but commented that the
       report should have been confined to a simple recommendation to
       . that effect, without contemporaneous disclosure of "the tenor
       or purport of the evidence before them" or of "the implications


            21/ In re Petition for Disclosure of Evidence Before the
       October 1959 Grand Jury, supra, 184 F. Supp. 38.




                                                       - 14 -




                                                                                                                      ·.-:


          ,JOIA # 58707 & 58708 {URTS 16380) Docld: 70105888 Page 208
· · ··- ------- -- - - - ~·- -==-=---:--,--.-=--                                      ------- ----
                                              ·····- . ..;;..:...;.. - - - - -··· --- - -
                   Case 1:19-gj-00048-BAH Document 1-17 Filed 07/26/19 Page 16 of 24
                                     , .- , ,                            • • ,,,.<-




                                                                  22/
                  the jurors drew from this evidence."- (The Grand Jury in the
                  present matter, of course, has scrupulously followed that
                  caveat.)      Judge Bryan ruled that the normal strictures of grand
                   jury secrecy are relaxed "whenever the public interest would be
                  better served by delivering up the grand jury evidence."                   Since
                  the local prosecutor had shown a legitimate need for the evi-
                  dence in discharging his official responsibilities to investi-
                  gate and prosecute criminal offenses, the court granted the
                              23/
                  application.- The court ordered the United States Attorney to
                  make the testimony available, through the clerk of the court,
                   for the local prosecutor to review it.               The court also urged ·
                  the local prosecutor to keep the information confidential "as
                   far .as practicable". and also acceded to the United States
                 . Attorney's request that the access await the disposition of
                   the pending federal charges.           184 F. Supp. at 41.
                         We have already discussed th_e reasons why the "public
                   interest" in the present matter would undoubtedly be served
                  by "delivering up the grand jury evidence" to the House of
                  -Representatives with the appropriate request that it be used·
                   in a way to minimize any impact on criminal trials.                  In making
                   its Report and Recommendation, the Grand Jury was respecting
                   the tradition of the House of Representatives which recognizes
                   as an authoritative precedent the action of a county grand jury
                   in returning a presentment specifying charges against a federal
                   territorial judge which were duly transmitted to the House for
                   its consideration of possible impeachment of that official.


                         22/    184 F. Supp. at 40.
                        23/ The court ruled t hat the provision of Rule 6(e),
                   authonzing disclosure "preliminarily to or in connectio.n with
                   a judicial proceeding," is not confined to proceedings in fed-
                   eral courts. 184 F. Supp. at 41 .



                                                      - 15 -




                    ,FOIA # 58707 & 58708 (URTS 16380) Docld : 70105888 Page 209
. • _ _ .,c.•.·. •..;.c..:: . . .i.   • · ••   ......, . ,_ _ _ _ _ , .• - · •   • ••




                                                                        Case 1:19-gj-00048-BAH
                                                                                          ,,,.... ~.
                                                                                                     Document 1-17 Filed 07/26/19 Page 17 of 24




                                                                         3 Hinds' Precedents of the House of Representatives §2488 at
                                                                                                  24/
                                                                         985 (1907) . -
                                                                                           Nothing in the ordinary principle of grand jury secrecy
                                                                         codified in Rule 6(e) of the Federal Rules of Criminal Pro-
                                                                         cedure stands in the way of granting the Grand Jury's recom-
                                                                        mendation.                 The Rule leaves the Court with discretion to lift
                                                                         this secrecy when a sufficiently strong showing of need is
                                                                        made.                See,~-~- , United States v. Proctor        &   Gamble Co., 356
                                                                         U.S. 677 (1958); Allen v. United States, 390 F.2d 476 (D.C.
                                                                         Cir~ 1968).                The "need" for the House to be able to make its
                                                                         profoundly important judgment on the basis of all available
                                                                         information is as compelling as any that could be conceived.
                                                                                           Furt hermore, the provi.s ion of Rule 6 (e) that the Court
                                                                         may permit disclosure of . grand jury proceedings "preliminarily
                                                                         to or in connection with a judicial proceeding" establishes no
                                                                         obsta9le~                It would be fatuous to contend that Rule 6(e) rele- •·
                                                                         gates the need of a Presidential impeachment inquiry ~o · a ·.
                                                                         lower priority than,for example, that of a civil antitrust
                                                                         inquiry.                In any event, the term "preliminarily to • • • a
                                                                          judicial proceeding" has been construed flexibly.                       See,~-~-,
                                                                         Doe v. Rosenberry, 255 F.2d 118, 120 (2d Cir. 1958);
                                                                         Jochimowski v. Conlisk,                      F.2d       (7th Cir. December 27,
                                                                         1973) (14 Crim. L . Rep . 2391), authorizing disclosure of grand
                                                                          jury evidence to a state bar grievance committee and to a
                                                                         police disciplinary investigation, respectively.                        The function


                                                                             24/ That matter arose in 1811, shortly after the adoption
                                                                        of theConstitution. The House appointed a select committee to
                                                                        investigate the grand jury's charges, and the committee found
                                                                        that they were not supported by the evidence.
                                                                             Jefferson's Manual of Parliamentary Practice states that
                                                                        impeachment may be set "in motion" "by charges transmitted from
                                                                        a grand jury." Deschler, Constitution, Jefferson's Manual, and
                                                                        Rules of the House of Representatives, H. R. Doc. No. 384, 92d
                                                                        Cong., 2d Sess., §603 at 296.



                                                                                                                     - 16 -


                                                                                                                                                                .. .   .,

                                                                                        FOIA # siHb7 & 58708 {URTS 16380) Docld: 70105888 Page 210
     Case 1:19-gj-00048-BAH Document 1-17 Filed 07/26/19 Page 18 of 24
                                                            ,·,7"'




    of the House of Representatives in a Presidential impeachment
    inquiry, in deciding whether to prefer charges for ,; treason,
    bribery, or other high crimes and misdemeanors," is akin to
    that of a grand jury.          Impeachment also results in a judicial
    trial before the Senate sitting as a Court of Impeachment with
    the Chief Justice of the United States presiding.
             The final point to be considered is the objection of some
    defendants in United States v. Mitchell, et al. that trans-
    mittal of grand jury materials to the House would prejudice
    them and, therefore, that the Grand Jury's Report and Recom-
    mendation should be suppressed.
             In asserting their "legal" interest in interposing this
    objection, defendants rely on Judge Weinfeld's decision in
       ;        I
    .Application of United Electrical, Radio            &   Machine Workers,
    supra, and.on the decision in Hammond v. Brown, 323 F. Supp.
\
    326 (N.D. Ohio), aff'd on opinion below, 450 F.2d 480, 482
    (6th Cir. 1971).         Each of those cases, however, involves a
    grand jury report lodging formal accusations against the
    _i~~iyiduals objecting to.. the report.          The case before this
    Cpurt is far different.           The Grand Jury Report and Recommenda-
    tion submitted to the Court does not even refer to the
    defendants in United States v. Mitchell, et al., much less
    formally accuse them of misconduct or wrongdoing.                  Indeed, as
    the Report indicates, its object is merely to bring to the
    Court's attention that the Grand Jury has evidence that has a
    material bearing on the matters now before the House of Repre-
    sentatives Committee on the Judiciary and to recommend that
    this evidence be transmitted to that Committee.                  Any reference
    to defendants stems solely from the evidence accompanying the
    Report and is wholly incidental to its objective .                 Defendants
    are in no sense the "targets" of the Report.



                                        - 17 -




                 . Is \/  ,
           FOIA # ~58707 & 58708 (URTS 16380) Docld : 70105&S8 Page 211
Case 1:19-gj-00048-BAH Document 1-17 Filed 07/26/19 Page 19 of 24
                                                  -   ,;-
                                                                               -

      Nor can they invoke the objection in Application of United
Electrical, Radio      &   Machine Workers, that they are being
deprived "of the right to defend themselves and to have their
day in a Court of Justice."         111 F. Supp. at 861.          Defendants
are the subjects of an indictment resulting from the same Grand
Jury investigation underlying the Report and Recommendation,
and it must be presumed that they will receive a fair and
speedy trial in accordance with the Fifth and Sixth Amendments,
the Federal Rules of Criminal Procedure, and the Rules of this
Court.       In short, the concerns expressed by Judge Weinfeld are
inapplicable here -- defendants will have their day in court
and the opportunity to answer all charges against them.
      The decision in Hammond also does not support the claim
          I
for rel~ef here.      In that case, a federal court in a civil
         I

rights action under 42 U.S.C. §1983 ordered expunged and
destroyed a public report filed by a state grand jury after
investigation of the Kent State tragedy.              The narrative report
accused unnamed but identifiable faculty members of responsi-
bility for the tragic consequences of the demonstration be-
cause of certain public statements they had made.             The court
concluded that the report exceeded the grand jury's powers
under Ohio law; invaded the function of the petit jury by
purporting to make findings of fact, rather than allegations
based solely on probable cause: and violated requirements of
grand jury secrecy.         None of those objections can be levelled
against the Report and Recommendation in the present matter,
which merely requests transmittal Qf material concerning the
President to another tribunal for any action it considers
appropriate.
      Significantly, the court concluded that even the accusa-
tory report submitted there had not denied the identifiable



                                  - 18 -




         ·. } 1 ~:
  FOIA # S'S707 & 58708 (URTS 16380) Docld: 701058.8 8 Page 212
     Case 1:19-gj-00048-BAH
                        ,,. ' Document 1-17 Filed 07/26/19 Page 20 of 24




     individuals any rights to due process, to confront witnesses,
     and to be informed of specific charges under the Fifth, Sixth,
     and Fourteenth Amendments, but that in the circumstances the
     report had violated First Amendment rights of free speech and
          I
          '
     fre~ association.       See 323 F. Supp. at 337-351.
              Defendants also may be concerned that they may be prej-
     udiced by pre-trial publicity attributable to the Report, to
     the transmittal of the material, and to any subsequent use of
     the material by the Congress.          That concern is wholly specula-
     tive.      Although it is t;rue that these- events may provide one
     more instance of pre-trial publicity that defendants will be
     able to cite in support of a claim that the Court will not be
..
     able to empanel an unbiased jury for the trial of the charges
     now pending against these defendants, see,_ ~-9.·, Delaney v.
     United States ·, 199 F.2d 107 . (1st Cir. 1952), the existence of
-. • • pre-t:ri.al. publicity does not support, ipso facto, a claim of
     prejudicial publicity.        The courts "are not concerned with the
     fact of publicity but with the assessment of its nature."
     Silverthorne v. United States, 400 F.2d 627, 631 (9th Cir.
     1968), cert. denied, ~00 U.S. 1022 (1971).             At this time it
     is impossible to assess the precise impact of any such pub-
     licity on forthcoming trials, but certain factors lead us to
     .believe that the impact will be minimal.
              First, the degree of publicity will depend on how the
     materials are used.       The Grand Jury has asked expressly in its
     Report and Recommendation that the materials transmitted be
     received, considered, and utilized with due regard for avoiding
     unnecessary interference with the fair trials of any persons
     under indictment.       This is no idle hope.       The House Committee
     on the Judiciary recently promulgated rules specifically
     designed to guard against the publication of evidence considered



                                      - 19 -



                                                                               . ...   ··111




       FOIA # 58707 & 58708 (URTS 16380) Docld : 7010588S   Page·21i ·-:
    Case 1:19-gj-00048-BAH
                      ~... ....
                                 ------·-----            -               - - - -------·- -
                                Document 1-17 Filed 07/26/19. - Page 21 of 24
                                                         .




     by the Committee or its staff pursuant to the impeachment
             25/
     inquiry.- In addition to barring public disclosure unless
     authorized by a majority of the Committee in accordance with
     the Rules of the House of Representatives, the rules prohibit
     the copying or duplicating of all materials considered by the
     Committee or staff.       All materials will be stored in a secure
     area, and examination will be limited to Committee members
     and staff members in that area.           It can be expected under
     these circumstances that the Committee and its staff will use
     the Grand Jury materials with appropriate respect for the
     rights of defendants in pending criminal cases, restricting
     publication to the extent necessary for the impeachment in-
'           26/
     quiry.
          Second, any publicity stemming from the receipt and use
    of the Grand Jury material by the House of Representatives
     Committee ·on the Judiciary, as all prior publicity, will be
                                           27/
     largely factual and not inflammatory.- It must be remembered,
     the issue presented for the courts is not whether a prospective
     ~uror is ignorant of the allegations surrounding a prosecution
     or the evidence on which it is based, or even whether he may
     have some impression about them, but whether "the juror can


         25/ These rules, adopted on February 22, 1974, and entitled
    "Rulesfor the Impeachment Inquiry Staff" and "Procedures for
    Handling Impeachment Inquiry Material", are attached hereto as
    Exhibit "A".
           26/ As reflected by Local Rule l-27(c) (6) of this Court
      and bythe pre-trial publicity order entered by the Court in
      United States v. Mitchell, et al. on March 1, 1974, the concern
      about minimizing pre-trial publicity concerning a criminal case
      cannot ~nd should not "preclude the holding of hearings or the ·
    · lawful issuance of reports by legislative • • · • bodies .·"
         27/ This situation is wholly unlike Sheppard v. Maxwell,
    384 U.S. 333(1966), and Rideau v. Louisiana, 373 U.S. 723 (1963),
    where the Supreme Court reversed convictions for highly inflam-
    matory publicity harping on the guilt of particular individuals
    and creating the aura of public persecution.



                                      - 20 -




     · .JOIA # 58707 & 58708 {URTS 16380) Docld: 70105888 Page 214
Case 1:19-gj-00048-BAH Document 1-17 Filed 07/26/19 Page 22 of 24
                                                     ,.:.~.J'




lay aside his impression or opinion and render a verdict based
on the evidence presented in court."              Irvin v. Dowd, 366 U.S.
717, · 723 (1961).      The Special Prosecutor is confident that
notw~thstanding prior publicity, if jurors are selected with
      i
the care required by the decisions in this Circuit, all
defendants will receive a fair trial.
          Third, any speculation about the effect of pre-trial
publicity is premature.          Only at the voir dire for selecting a
jury can the court determine with measured assurance whether
it has become impossible to select an impartial jury.                                      The
governing rule for this Circuit, as well as the underlying
rationale, is stated in Jones v. Gasch, 404 F.2d 1231, 1238-39
 (D.C. Cir. 1967), cert. denied, 390 U.S. 1029 (1968):
              The ultimate question • • • is whether
              it is possible to select a fair and
              impartial jury, and the proper occasion
              for such a determination is upon the
              voir dire examination. It is then, and
              more usually only then that a fully
              adequate a~praisal of the claim can be
              made, and it is then that it may be
              found that, despite earlier prognostica-
              tions, removal of the trial is unneces-
              sary. Jurors manifesting bias may be
              challenged for cause; peremptory chal-
              lenges may suffice to eliminate those
              whose state of mind is suspect. Fre-
              quently the problem anticipated works
              itself out as responses by prospective
              jurors evaporate prior apprehensions.
              (Emphasis added.)
If some impact is actually detected, the court can fashion
appropriate remedies, like a continuance or a change of venue ,
to deal with the problem in a concrete setting.
          Thus, under these circumstances , there are no weighty
factors tending to offset the compelling case for the Court to
exercise its power to honor the Grand Jury's recommendation.
The House of Representatives, by a vote of 410 to 4, has re-
solved that the Committee on the Judiciary "is authorized and



                                   - 21 -




                                                                . i   :· \ . •~ ~- ~

·_. · ;FQIA_# 58707 & 58708 (URTS 16380) Doc Id: 70105888. Page.zis.                   -
Case 1:19-gj-00048-BAH Document 1-17 Filed 07/26/19 Page 23 of 24




directed to investigate fully and completely whether suffi-
cient grounds exist for the House of Representatives to exer-
cise its constitutional power to impeach Richard M. Nixon,
Pres/i dent of the United States . "      H. Res. 803, 93d Cong., 2d
Sess. (February 6, 1974).        There can be no question of the
overriding interest of the country in an expeditious and
informed inquiry.      After careful consideration, the Grand Jury
has determined that it has evidence that has a material bear-
ing on this inquiry.       Any delay in transmitting this evidence
-- for example, until after the trial of pending criminal
cases -- will needlessly impede the House in the discharge of
its critically important function .         The integrity of the
Court's own processes is in no sense endangered because the
risk of prejudicial. pre-trial publicity from -following the
recommendation of the Grand Jury is · minimal and there are
procedures for testing any such impact at a later time.

                        IV.   CONCLUSION

      Because the Court can fulfill its own responsibilities
while effectuating the proper constitutional roles of the
Grand Jury and the Congress, the overall public interest
clearly impels the Court to grant the Grand Jury's recom-
mendation that the evidence it identified and submitted be
transmitted forthwith to the Committee on the Judiciary of
the House of Representatives.




                                 - 22 -




                                                                   •'   :'
                                                                 :1 '




 -_FOIA # 58707 & 58708 (URTS 16380) Docld: 70105888'   Page:.=21'6 ;. _
 '   .. .   Case 1:19-gj-00048-BAH Document 1-17 Filed 07/26/19 Page 24 of 24




                   Respectfully submitted.




                                                LEON JAWORSKI
                                                Special Prosecutor




                                                PHILIP A . LACOVARA
                                                Counsel to the Special
                                                  Prosecutor




                                                PETER M. KREINDLER
                                                Executive Assistant to the
                                                  Special Prosecutor


                                                Watergate Special Prosecution Force : ·. ·· ·
                                                1425 K Street, N. w.
                                                Washington, D. C. 20005


~-                                              Attorneys for the United States
                                                  and the Grand Jury




            DATED:    March 5, 1974




                                               - 23 -




             . .'.fOIA # 58707 & 58708 (URTS 16380) Docld : 70105888 Page 217 .
